Name: Council Regulation (EEC) No 521/92 of 27 February 1992 opening and providing for the administration of Community tariff quotas and ceilings for certain agricultural and industrial products originating in Hungary, Poland and the Czech and Slovak Federal Republic (CSFR) (1992)
 Type: Regulation
 Subject Matter: industrial structures and policy;  EU finance;  political geography;  Europe
 Date Published: nan

 29 . 2. 92No L 56/12 Official Journal of the European Communities COUNCIL REGULATION (EEC) No 521/92 of 27 February 1992 opening and providing for the administration of Community tariff quotas and ceilings for certain agricultural and industrial products originating in Hungary, Poland and the Czech and Slovak Federal Republic (CSFR) (1992) THE COUNCIL OF THE EUROPEAN COMMUNITIES, agricultural products, specifying for each product the volume of its quota or ceiling and the rate of customs duty applicable ; Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Whereas under the tariff measures in question, Spain and Portugal will apply duties calculated in accordance with the provisions of their respective protocols, which are attached to the interim agreements ;Having regard to the proposal from the Commission, Whereas the association agreements between the Euro ­ pean Economic Community and the Republic of Hungary, die Republic of Poland and the Czech and Slovak Federal Republic (CSFR) respectively were signed on 16 December 1991 ; whereas pending the entry into force of those agreements the Community has concluded interim agreements on trade and trade-related measures with those countries ; Whereas in the case of the products listed in Annexes I and II to this Regulation which are subject to tariff quotas, particular care should be taken to ensure that all Community importers have equal and continuous access to those quotas and that the rates laid down for the quotas are applied to all imports of the products in question into all Member States until the quotas are exhausted ; whereas the necessary measures should be taken to provide for effective Community administration of the tariff quotas so that the Member States may draw against the tariff quotas such quantities as they may need, corresponding to actual imports recorded ; whereas this method of administration requires close cooperation between the Member States and the Commission ; Whereas the interim agreements stipulate, inter alia, that certain products originating in the countries in question may attract a reduced or zero rate of duty on import into the Community, within the limits of tariff quotas or ceilings ; whereas pursuant to the provisions annexed to those agreements, the volumes of the tariff quotas and ceilings established when the association agreements were signed must be increased from the date on which the interim agreements enter into force by a percentage specific to each country and category of products ; whereas in accordance with Protocol 7 attached to each of those agreements, provision must furthermore be made for deduction of any quantities which have already benefited from generalized preferences between 1 January 1992 and the entry into force of those agree ­ ments and for pro rata adjustments to the quantities of the agricultural products listed in Annex II to this Regu ­ lation ; Whereas in the case of the products listed in Annexes I and II to this Regulation which are subject to Community tariff ceilings, Community surveillance may be achieved by means of an administrative procedure based on char ­ ging imports of the products in question against the ceilings at Community level as and when those products are entered with the customs authorities for free circula ­ tion ; Whereas this administrative procedure requires close and particularly rapid cooperation between the Member States and the Commission, and the latter must in particular be able to monitor quantities charged against the ceilings and keep the Member States informed ; whereas this cooperation has to be particularly close since the Commission must be able to take appropriate measures to reintroduce customs duties once a ceiling is reached ; Whereas the quantities in question will be known only on the day preceding the entry into force of the interim agreements ; whereas the Commission should be made responsible for informing the Member States and economic operators as rapidly as possible of the quantities actually available under the tariff measures described in this Regulation by means of publication in the 'C' series of the Official Journal of the European Communities ', Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within, and jointly represented by, the Benelux Economic Union, any operation concerning the adminis ­ tration of these tariff measures may be carried out by any one of its members, Whereas it seems advisable in the interests of clarity to divide the products into two groups, in Annexes I and II to this Regulation, one for industrial products and one for No L 56/1329 . 2. 92 Official Journal of the European Communities HAS ADOPTED THIS REGULATION : The drawings shall be granted by the Commission by reference to the date of acceptance of the declaration for free circulation by the customs authorities of the Member State concerned, to the extent that the available balance so permits. 3 . If a Member State does not use the quantities drawn, it shall return them to the corresponding quota volume as soon as possible. 4. If the quantities requested are greater than the avail ­ able balance of the quota volume, the balance shall be allocated on a pro rata basis. The Commission shall inform the Member States of the drawings made. Article 1 1 . From 1 March to 31 December 1992, imports into the Community of certain products originating in Hungary, Poland and the CSFR which are listed in Annexes I and II shall be subject to Community tariff quotas or ceilings. Annexes I and II provide a description of the products concerned, their combined nomenclature codes, their origin and the rates of customs duty applicable. Once the interim agreements enter into force, the volumes of the tariff quotas and ceilings indicated in the Annexes shall if necessary be reduced to take account of the volume of goods imported from Hungary, Poland and the CSFR from 1 January 1992 under other preferential arrangements, in accordance with the provisions of Protocol 7 annexed to the interim agreements. The Commission shall inform the Member States and economic operators of the reduction in quota and ceiling volumes attributable to generalized preferences as rapidly as possible, by publishing them in the 'C' series of the Official Journal of the European Communities. 2. Within the limits of the tariff quotas referred to in paragraph 1 and until reintroduction of the levying of customs duty on products subject to tariff ceilings, Spain and Portugal shall apply duties calculated in accordance with the provisions of Protocol 5 attached to the interim agreements. 3. The Protocol on the definition of the concept of originating products and methods of administration cooperation, attached to the interim agreements, shall apply. Article 3 1 . Quantities shall be charged against the ceilings as and when products are declared to the customs authorities for free circulation . Goods may be charged against a ceiling only if the move ­ ment certificate is presented before the date on which levying of customs duties is reintroduced. 2. The level of utilization of the ceilings shall be deter ­ mined at Community level on the basis of the imports charged against them in accordance with paragraph 1 . Member States shall inform the Commission within the periods laid down in paragraph 4 of the imports made. 3 . As soon as the ceilings have been reached, the Commission may adopt a regulation reintroducing the customs duties applicable to the third countries in ques ­ tion until the end of the calendar year. 4 . Member States shall send the Commission not later than the fifteenth day of each month statements of the quantities charged during the preceding month . Article 4 The Member States and the Commission shall cooperate closely to ensure compliance with this Regulation . Article 2 1 . The tariff quotas referred to in Article 1 shall be administered by the Commission, which may take all appropriate administrative measures in order to ensure efficient administration thereof. 2. Where an importer declares a product covered by this Regulation for free circulation in a Member State and applies to take advantage of the preferential arrangements, and that declaration is accepted by the customs authori ­ ties, the Member State concerned shall, by notifying the Commission, draw an amount corresponding to its requi ­ rements from the quota volume. Requests for drawings, indicating the date of acceptance of the said declarations, must be sent to the Commission without delay. Article 5 This Regulation shall enter into force three days following that of its publication in the Official Journal of the European Communities. It shall apply fram 1 March 1992 or the date of entry into force of the interim agreements, whichever is the later ('). (') The date of entry into force of the interim agreements is 1 March 1992. No L 56/14 Official Journal of the European Communities 29 . 2. 92 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 February 1992. For the Council The President Vitor MARTINS No L 56/1529 . 2. 92 Official Journal of the European Communities ANEXO I Lista de productos industriales sujetos a contingentes o techos arancelarios con exenciÃ ³n de derechos (') BILAG I Liste over industriprodukter undergivet importlofter eller toldkontingenter med toldfrihed (') ANHANG I Liste der gewerblichen Waren, fÃ ¼r die Kontingente und Tarifplafonds mit Zollfreiheit gelten (') Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  I Ã Ã ¯Ã ½Ã ±Ã ºÃ ±Ã  Ã Ã Ã ½ Ã ²Ã ¹Ã ¿Ã ¼Ã ·Ã Ã ±Ã ½Ã ¹Ã ºÃ Ã ½ ÃÃ Ã ¿Ã Ã Ã ½Ã Ã Ã ½ ÃÃ ¿Ã Ã ÃÃ Ã ºÃ µÃ ¹Ã ½Ã Ã ±Ã ¹ Ã Ã µ ÃÃ ¿Ã Ã ¿Ã Ã Ã Ã Ã µÃ ¹Ã  Ã ºÃ ±Ã ¹ Ã ¿Ã Ã ¿Ã Ã ­Ã  Ã ¼Ã µ Ã ¼Ã ·Ã ´Ã µÃ ½Ã ¹Ã ºÃ  Ã ´Ã ±Ã Ã ¼Ã  (') ANNEX I List of industrial products subject to ceilings or quotas fixed duty-free amounts (') ANNEXE I Liste des produits industriels soumis Ã des contingents ou des plafonds tarifaires Ã droit nul (') ALLEGATO I Elenco dei prodotti industriali sottoposti a contingenti e massimali tariffari a dazio nullo (') BIJLAGE I Lijst van de industriÃ «le produkten waarvoor contingenten of tariefplafonds met nulrecht gelden (') ANEXO I Lista dos produtos industriais sujeitos a contingentes ou a « plafonds » pautais com direito zero (') ') La designaciÃ ³n de las mercancÃ ­as indicadas en este Anexo es la recogida en la nomenclatura combinada (DO n ° L 259 de 16. 9 . 1991 ). No obstante, puesto que existen mercancÃ ­as que tienen un cÃ ³digo Taric, en breve se publicarÃ ¡ en el Diario Oficial de las Comunidades Europeas una versiÃ ³n completa de este Anexo. ') Betegnelsen for de varer, der er omfattet af dette bilag, er den, der er anvendt i Den Kombinerede Nomenklatur (EFT nr. L 259 af 16. 9 . 1991 ). Da visse varer imidlertid har en Taric-kode, vil en fuldstÃ ¦ndig udgave af dette bilag blive offentliggjort i De Europaiske FÃ ¦llesskabers Tidende i nÃ ¦rmeste fremtid. ') Die Bezeichnung der unter diesen Anhang fallenden Waren entspricht derjenigen in der Kombinierten Nomenklatur (ABl . Nr. L 259 vom 16. 9 . 1991 ). Da einige Waren einen Tarie-Code haben, wird eine vollstÃ ¤ndige Fassung des Anhangs unverzÃ ¼glich im Amtsblatt der EuropÃ ¤ischen Gemeinschaften verÃ ¶ffentlicht . ') H ÃÃ µÃ Ã ¹Ã ³Ã Ã ±Ã Ã ® Ã Ã Ã ½ Ã µÃ ¼ÃÃ ¿Ã Ã µÃ Ã ¼Ã ¬Ã Ã Ã ½ ÃÃ ¿Ã Ã ºÃ ±Ã »Ã ÃÃ Ã ¿Ã ½Ã Ã ±Ã ¹ Ã ±ÃÃ  Ã Ã ¿ ÃÃ ±Ã Ã Ã ½ ÃÃ ±Ã Ã ¬Ã Ã Ã ·Ã ¼Ã ± Ã µÃ ¯Ã ½Ã ±Ã ¹ Ã · ÃÃ µÃ Ã ¹Ã ³Ã Ã ±Ã Ã ® Ã Ã ·Ã  Ã £Ã Ã ½Ã ´Ã Ã ±Ã Ã ¼Ã ­Ã ½Ã ·Ã  Ã Ã ½Ã ¿Ã ¼Ã ±Ã Ã ¿Ã »Ã ¿Ã ³Ã ¯Ã ±Ã  (EE Ã ±Ã Ã ¹Ã ¸. L 259 Ã Ã ·Ã  16. 9. 1991 ). Ã ©Ã Ã Ã Ã Ã ¿, Ã µÃÃ µÃ ¹Ã ´Ã ® Ã ¿Ã Ã ¹Ã Ã ¼Ã ­Ã ½Ã ± Ã µÃ ¼ÃÃ ¿Ã Ã µÃ Ã ¼Ã ±Ã Ã ± Ã ­Ã Ã ¿Ã Ã ½ Ã ºÃ Ã ´Ã ¹Ã ºÃ  Tarie, Ã Ã ¿ ÃÃ »Ã ®Ã Ã µÃ  Ã ºÃ µÃ ¯Ã ¼Ã µÃ ½Ã ¿ Ã Ã ¿Ã ÃÃ ±Ã Ã Ã ½Ã Ã ¿Ã  ÃÃ ±Ã Ã ±Ã Ã Ã ®Ã ¼Ã ±Ã Ã ¿Ã  Ã ¸Ã ± Ã ´Ã ·Ã ¼Ã ¿Ã Ã ¹Ã µÃ Ã ¸Ã µÃ ¯ Ã Ã Ã ·Ã ½ Ã ÃÃ ¯Ã Ã ·Ã ¼Ã · Ã Ã Ã ·Ã ¼Ã µÃ Ã ¯Ã ´Ã ± Ã Ã Ã ½ Ã Ã Ã Ã ÃÃ ±Ã Ã ºÃ Ã ½ Ã Ã ¿Ã ¹Ã ½Ã ¿Ã Ã ®Ã Ã Ã ½ Ã ±Ã ¼Ã µÃ »Ã »Ã ·Ã Ã ¯. ') The wording for the description of the products covered by this Annex is that of the combined nomenclature (OJ No L 259 , 16. 9 . 1991 ). However, since certain products have a Taric code, a complete version of this Annex will be published very shortly in the Official Journal of the European Communities. ') La designation des marchandises couvertes par cette annexe est celle figurant dans la nomenclature combinÃ ©e (JO n0 L 259 du 16. 9. 1991 ). Toutefois, certaines marchandises ayant un code Tarie, une version complÃ ¨te de cette annexe sera publiÃ ©e incessamment au Journal officiel des CommunautÃ ©s europÃ ©ennes. ') La designazione delle merci contemplate dal presente allegato Ã ¨ quella riportata nella nomenclatura combinata (GU n. L 259 del 16. 9. 1991 ). Tuttavia, poichÃ © alcune merci sono contraddistinte da un codice Taric, una versione completa di auesto allegato sarÃ oubblicata auanto Drima nella Gazzetta ufficiale delle ComunitÃ eurobee. ') De omschrijving van de goederen vallende onder deze bijlage is die welke in de gecombineerde nomenclatuur staat (PB nr. L 259 van 16. 9 . 1991 ). Aangezien evenwel bepaalde goederen een Taric-code hebben, zal zo spoedig mogelijk een volledige versie van deze bijlage in het Publikatieblad van de Europese Gemeenschappen worden bekendgemaakt. ') A designaÃ §Ã £o das mercadorias abrangidas pelo presente anexo Ã © a que consta da Nomenclatura Combinada (JO n? L 259 de 16 . 9 . 1991 ). Todavia, como certas mercadorias tÃ ªm cÃ ³digo Taric, publicar-se-Ã ¡ sem demora uma versio completa deste anexo no Jornal Oficial das Comunidades Europeias. No L 56/16 Official Journal of the European Communities 29 . 2. 92 NÃ ºmero de orden LÃ ¸benummer Laufende Nummer Ã Ã Ã ¾Ã Ã ½ Ã ±Ã Ã ¹Ã ¸Ã ¼Ã Ã  Order No NumÃ ©ro d'ordre Numero d'ordine Volgnummer NÃ ºmero de ordem CÃ ³digo NC KN-kode KN-Code Ã Ã Ã ´Ã ¹Ã ºÃ Ã  Ã £Ã  CÃ  code Code NC Codice NC GN-code CÃ ³digo NC PaÃ ­ses o territorios beneficiarios (') PrÃ ¦ference ­ berettiget land (') BegÃ ¼nstigte LÃ ¤nder (') Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã µÃ  Ã Ã Ã Ã µÃ  (') Beneficiary country (') Pays bÃ ©nÃ ©ficiaire (') Paesi beneficiari (') Begunstigde landen (') PaÃ ­s beneficiÃ ¡rio (') Volumen del contingente (ecus) KontingentmÃ ¦ngde (ECU) Kontingentsmenge (Ecu) Ã Ã Ã ¿Ã  Ã Ã ·Ã  ÃÃ ¿Ã Ã Ã Ã Ã Ã Ã ·Ã  (Ecu) Quota volume (ecus) Volume du contingent (Ã ©cus) Volume del contingente (Ecu) Omvang contingent (ecu) Volume do contingente (ecus) Volumen del lÃ ­mite mÃ ¡ximo (ecus) Loft (ECU) Plafondsmenge (Ecu) Ã Ã Ã ¿Ã  Ã Ã ·Ã  Ã ¿Ã Ã ¿Ã Ã ®Ã  (Ecu) Ceiling (ecus) Volume du plafond (ecus) Volume dei massimali (Ecu) Omvang plafond (ecu) Volume do limite mÃ ¡ximo (ecus) ( 1 ) (2) (3) (4) (5) 21.0001 2523 PL 8 956 800 CS 8 956 800 21.0003 2813 10 00 PL 517 200 21.0005 2814 H 8 240 900 PL 8 599 200 21.0007 2815 11 00 H 1 078 700 2815 12 00 PL 1 125 600 21.0009 2817 00 00 PL 763 200 CS 763 200 21.0011 2818 10 00 H 3 292 450 PL 3 435 600 CS 3 435 600 21.0013 2819 PL 1 058 400 21.0015 28230000 PL 3025200 CS 3 025 200 09.5001 2827 10 00 CS 139 200 21.0017 2831 10 00 CS 498 000 2831 90 00 21.0019 2833 22 00 H 131100 CS 136 800 21.0021 2833 25 00 PL 693 600 CS 693 600 (') H = Hungria, Ungarn, Ungarn, Ã Ã Ã ³Ã ³Ã ±Ã Ã ¯Ã ±, Hungary, Hongrie, Ungheria, Hongarije, Hungria. PL = Polonia, Polen, Polen, Ã Ã ¿Ã »Ã Ã ½Ã ¯Ã ±, Poland, Pologne, Polonia, Polen, PolÃ ²nia. CS = RFCS, CSFR, CSFR, TÃ £OÃ , CSFR, RFTS, RFCS, TSFR, RFCE. 29 . 2. 92 Official Journal of the European Communities No L 56/17 ( 1 ) (2) (3) (4) (5) 21.0023 2853 23 00 CS 54 000 21.0025 2836 20 00 H 4 347 000 2836 30 00 PL ,4 536 000 21.0027 2836 60 00 CS 1 184 400 21.0029 2839 19 00 PL 549 600 21.0031 2902 50 00 H 10 776 650 CS 11 245 200 09.5003 2902 60 00 CS 3 441 600 21.0033 2903 21 00 H 2 535 750 PL 2 646 000 21.0035 2903 22 00 PL 225 600 CS 225 600 21.0037 2903 61 00 PL 500 400 CS 500 400 21.0039 2905 11 00 H 10 143 000 PL 10 584 000 21.0041 2905 14 90 PL 926 400 21.0043 2905 16 10 PL 645 600 21.0045 2905 31 00 H 4 564 350 PL 4 762 800 CS 4 762 800 21.0047 2907 11 00 CS 4 383 600 21.0049 2907 15 00 PL 793 200 CS 793 200 21.0051 2909 41 00 CS 1 323 600 21.0053 2917 11 00 CS 237 600 21.0055 2917 14 00 H 2 300 000 21.0057 2917 35 00 H 1 690 500 21.0059 2918 11 00 *10 H 380 650 PL 397 200 21.0061 2918 14 00 H 423 200 21.0061 PL 441 600 09.5005 CS 252 000 21.0063 2918 22 00 PL 225 600 21.0065 2921 19 30 CS 306 000 21.0067 2921 41 00 PL 2 670 000 CS 2 670 000 21.0069 2921 42 10 H 441 600 No L 56/18 Official Journal of the European Communities 29 . 2. 92 ( 1 ) (2) (3) (4) (5) 21.0071 2921 43 90 H 278 300 PL 290 400 21.0073 2922 41 00 H 761 300 21.0075 2924 29 30 H 440 450 PL 459 600 21.0077 2926 10 00 H 3 443 100 PL 3 592 800 21.0079 2933 61 00 PL 1 125 600 21.0081 2933 71 00 PL 3 657 600 CS 3 657 600 21.0083 2933 90 10 PL 241 200 21.0085 2934 30 90*20 H 127 650 21.0087 2935 00 00 H 5 433 750 PL 5 670 000 21.0089 2936 22 00 CS 1 260 000 2936 28 00 2936 29 90 21.0091 2936 26 00 H 87 400 21.0093 2937 21 00 H 887 800 2937 29 10 21.0095 2941 40 00 CS 1 058 400 09.5007 310210 10 H 458 850 PL 478 800 CS 478 800 21.0097 310210 91 H 317 400 3102 10 99 CS 331 200 3102 21 00 PL 331 200 3102 29 10 3102 29 90 3102 50 90 3102 60 00 3102 70 00 3102 90 00 21.0099 310230 10 H 1 231 650 PL 1 285 200 3102 30 90 CS 1 285 200 21.0101 3102 40 10 H 2 783 000 PL 2 904 000 3102 40 90 CS 2 904 000 21.0103 3102 80 00 H 1 554 800 PL 1 622 400 CS 1 622 400 21.0105 3103 10 00 H 3 139 500 PL 3 276 000 21.0107 3105 H 5 554 500 PL 5 796 000 CS 5 796 000 29 . 2. 92 No L 56/19Official Journal of the European Communities ( 1 ) (2) (3) (4) (5) 21.0109 3206 42 00 CS 121200 21.0111 3501 H 6 500 950 PL 6 783 600 21.0113 3602 PL 348 000 21.0115 3605 00 00 H 450 800 CS 470 400 21.0117 380210 00 H 1 014 300 PL 1 058 400 21.0119 3901 10 10 H 15 697 500 21.0121 3901 10 90 PL 7 498 800 21.0123 3901 20 00 H 15 093 750 PL 15 750 000 CS 15 750 000 21.0125 3903 H 5 198 000 PL 5 424 000 3915 20 00 CS 5 424 000 3920 30 00 3920 99 50 21.0127 390410 00 H 6 037 500 3904 21 00 PL 6 300 000 3904 22 00 CS 6 300 000 21.0129 3912 20 19 H 603 750 PL 630 000 3912 20 90 CS 630 000 21.0133 3916 90 90*10 H 1 328 250 PL 1 386 000 3917 29 19*10 3920 71 11 3920 71 19 3920 71 90 21.0135 3920 20 21 H 1 490 400 3920 20 29 CS 1 555 200 21.0137 3920 20 71 H 484 150 3920 20 79 3920 20 90 3920 71 11 3920 71 19 3920 71 90 21.0139 4011 1000 H 7245000 09.5008 401 1 20 00 PL 7 560 000 401 1 30 90 CS 7 560 000 40119100 401 1 99 00 4012 10 90 4012 20 90 4012 90 10 4012 90 90 4013 10 10 4013 10 90 4013 90 90 No L 56/20 Official Journal of the European Communities 29 . 2. 92 ( 1 ) (2) (3) (4) (5) 21.0141 4011 40 00 H 4 690 850 4011 50 10 PL 4 894 800 4011 50 90 CS 4 894 800 4013 20 00 4013 90 10 21.0143 4104 10 95 H 9 509 350 4104 10 99 PL 9 922 800 4104 31 11 4104 31 19 4104 31 30 4104 31 90 4104 39 10 4104 39 90 21.0145 4105 20 00 H 3 042 900 PL 3 175 200 21.0147 4106 20 00 H 3 169 400 PL 3 307 200 21.0149 420211 10 H 7 245 000 42021190 PL 7 560 000 420212 91 CS 7 560 000 4202 12 99 4202 19 91 4202 19 99 4202 21 00 4202 22 90 4202 29 00 4202 31 00 4202 32 90 4202 39 00 4202 91 10 4202 91 50 4202 91 90 4202 9291 4202 92 95 4202 92 99 4202 99 10 4202 99 90 21.0151 4202 1211 H 4 830 000 4202 1219 PL 5 040 000 4202 2210 CS 5 040 000 4202 32 10 4202 9211 4202 9215 4202 92 19 21.0153 4203 10 00 H 7 607 250 4203 21 00 PL 7 938 000 09.5009 4203 29 91 CS 5 160 000 7 938 000 4203 29 99 4203 30 00 4203 40 00 09.5011 4203 29 10 H 3 804 200 PL 3 969 600 CS 3 969 600 21.0155 4302 30 10 H 2 777 250 PL 2 898 000 4303 29 . 2. 92 Official Journal of the European Communities No L 56/21 ( 1 ) (2) (3) (4) (5) 21.0157 4411 H 8 050 000 ,09.5013 PL 4 800 000 09.5013 CS 4 800 000 09.5015 6401 H 627 900 PL 655 200 CS 655 200 6402 09.5017 6403 H 3 306 250 PL 3 450 000 CS 3 450 000 09.5019 6404 H 1 268 450 PL 1 323 600 6405 90 10 CS 1 323 600 21.0159 6405 10 90 H 4 105 500 6405 20 91 PL 4 500 000 6405 20 99 6405 90 90 21.0161 6908 H 4 407 950 PL 4 599 600 09.5020 CS 4 599 600 09.5021 6911 H 664 700 PL 693 600 CS 693 600 09.5023 6912 00 50 H 698 050 21.0163 6913 H 6 339 950 PL 6 615 600 21.0165 7004 H 1 633 000 PL 1 704 000 09.5025 CS 1 704 000 09.5027 7005 H 1 014 300 21.0167 PL 1 058 400 09.5027 CS 1 058 400 21.0169 7010 90 21 H 5 605 100 PL 5 848 800 7010 90 31 CS 5 848 800 7010 90 41 7010 90 43 7010 90 45 7010 90 47 7010 90 51 7010 90 53 7010 90 55 7010 90 57 7010 90 61 7010 90 67 7010 90 71 7010 90 77 7010 90 81 7010 90 87 7010 90 99 21.0171 7012 00 H 684 250 PL 714 000 09.5029 7013 H 3 622 500 PL 3 780 000 CS 3 780 000 No L 56/22 Official Journal of the European Communities 29 . 2. 92 ( 1 ) (2) (3) (4) (5) 21.0173 7014 00 00 H 633 650 PL 661 200 09.5031 7019 10 51 CS 966 000 21.0175 720719 39 H 520 950 PL 543 600 CS 543 600 7216 6011 7216 60 19 7216 60 90 7216 90 50 7216 90 60 7216 90 91 7216 90 93 7216 90 95 7216 90 97 7216 90 98 21.0177 721711 10 H 2 199 950 72171191 PL 2 295 600 721711 99 CS 2 295 600 7217 1210 721712 90 7217 13 11 7217 13 19 721713 91 721713 99 721719 10 721719 90 7217 21 00 7217 22 00 7217 23 00 21.0179 7207 20 39 H 4 437 850 7207 20 90*10 PL 4 630 800 7211 30 90 7211 49 99 7215 10 00 7215 40 00 7218 90 30 7218 90 91 7218 90 99 7219 90 91 7219 90 99 21.0179 7220 20 31 7220 20 39 7220 20 51 7220 20 59 7220 20 91 7220 20 99 7220 90 19 7220 90 90 7222 20 11 7222 20 19 7222 20 91 7222 20 99 7222 30 51 7222 30 59 7222 30 91 7222 30 99 722240 91 7222 40 93 7222 40 99 7223 00 29 . 2. 92 Official Journal of the European Communities No L 56/23 (i ) (2) (3) (4) (5) 7224 90 19 7224 90 91 7224 90 99 7225 20 90 7225 90 90 21.0179 7226 10 91 7226 10 99 7226 20 39 7226 20 59 7226 20 79 7226 20 90 7226 92 91 7226 92 99 7226 99 19 7226 99 39 7226 99 90 7228 10 50 7228 10 90 7228 20 50 7228 20 80 7228 40 00 7228 50 10 7228 50 90 7228 60 90 7228 70 91 7228 70 99 09.5033 7304 10 10 7304 10 30 7304 10 90 7304 20 91 7304 20 99 7304 31 91 7304 31 99 7304 39 10 7304 39 51 7304 39 59 7304 39 91 7304 39 93 7304 39 99 7304 41 90 7304 49 10 7304 49 91 7304 49 99 7304 51 11 7304 51 19 09.5033 7304 51 91 7304 51 99 7304 59 10 7304 59 31 7304 59 39 7304 59 91 7304 59 93 7304 59 99 7304 90 90 7305 11 00 7305 12 00 7305 19 00 7305 20 10 7305 20 90 7305 31 00 7305 39 00 7305 90 00 No L 56/24 Official Journal of the European Communities 29 . 2. 92 ( 1 ) (2) (3) (4) (5) 7306 10 11 7306 10 19 7306 10 90 7306 20 00 7306 30 21 7306 30 29 7306 30 51 7306 30 59 7306 30 71 7306 30 78 7306 30 90 7306 40 91 7306 40 99 7306 50 91 7306 50 99 7306 60 31 7306 60 39 7306 60 90 7306 90 00 21.0181 7310 29 90*10 H 447 350 PL 466 800 21.0183 7317 H 1 684 750 PL 1 758 000 CS 1 758 000 09.5035 7318 15 81 CS 997 200 21.0185 740710 00 PL 14 048 400 7407 21 10 7407 21 90 *90 7407 22 10*90 7407 22 90 *90 7407 29 00 *90 7408 11 00 7408 19 10 7408 19 90 7408 21 00 7408 22 10 7408 29 10 7408 29 90 21.0187 7407 21 90*10 PL 3 969 600 7407 22 10*10 7407 22 90*10 7407 29 00 *10 7411 21.0189 7409 H 3 246 450 PL 3 387 600 21.0191 7604 10 10 H 8 875 700 7604 10 90 7604 29 10 7604 29 90 7605 21.0193 7606 H 13 535 500 21.0195 7608 H 2 605 900 21.0197 7613 H 538 200 21.0199 8201 10 00 PL 177 600 29 . 2. 92 Official Journal of the European Communities No L 56/25 ( l ) (2) (3) (4) (5) 21.0201 848210 10 H 2 535 750 PL 2 646 000 21.0203 8516 50 00 H 3 241 850 PL 3 382 800 21.0205 8527 11 10 H 5 071 500 8527 11 90 PL 5 292 000 8527 21 10 8527 21 90 8527 29 00 8527 31 10 8527 31 91 8527 31 99 8527 32 90 8527 39 10 8527 39 91 8527 39 99 8527 90 91 8527 90 99 8528 10 61 8528 10 69 8528 10 80 8528 10 91 8528 10 98 8528 20 20 8528 20 71 8528 20 73 8528 20 79 8528 20 91 8529 10 20 8529 10 31 8529 10 39 8529 10 40 8529 10 50 8529 10 70 8529 10 90 8529 90 70 8529 90 98 21.0207 8528 10 40 H 5 071 500 8528 10 50 PL 5 292 000 8528 10 71 8528 10 73 8528 10 75 8528 10 78 21.0209 8532 CS 5 166 000 09.5037 8539 10 90 H 2 155 100 21.0211 8539 21 30 PL 2 248 800 09.5037 8539 21 91 CS 2 248 800 8539 21 99 8539 22 10 8539 22 90 8539 29 31 8539 29 39 8539 29 91 8539 29 99 21.0213 8540 11 10 H 3042900 8540 11 30 PL 3 175 200 8540 11 50 CS 3 175 200 8540 11 80 No L 56/26 Official Journal of the European Communities 29. 2. 92 (l ) (2) (3) (4) (5) 21.0215 8540 91 00 H 6 339 950 8540 99 00 PL 6 615 600 8541 10 10 8541 10 91 8541 10 99 8541 21 10 8541 21 90 8541 29 10 8541 29 90 8541 30 10 8541 30 90 8541 40 10 8541 50 10 8541 50 90 8541 90 00 8542 21 .021 7 8545 1 1 00 PL 5 1 56 400 8545 20 00 8545 19 90 8545 90 90 21.0219 8545 19 10 PL 381 600 09.5039 8701 20 H 4183 700 PL 4 365 600 CS 4 365 600 09.5041 8701 90 CS 17 269 200 09.5043 8702 10 11 H 1 268 450 8702 10 19 PL 1 323 600 09.5045 8703 21 10 H 50 715 000 21.0221 8703 22 11 PL (') 150 000 000 (') 21.0221 8703 2219 CS 96 579 600 8703 2311 8703 23 19 8703 31 10 8703 3211 8703 32 19 8703 33 11 *10 8703 33 19 *10 8703 90 90*11 21.0223 8704 21 91 H 5 071 500 8704 31 91 PL 5 292 000 (') Este limite a favor de Polonia queda suspendido provisionalmente. En el Diario Oficial de las Comunidades Europeas se informarÃ ¡ oportunamente del final de dicha suspensiÃ ³n. (') Dette loft over for Polen er midlertidigt suspenderet. En oplysning vil blive offentliggjort i De Europceiske FÃ ¦llesskabers Tidende, nÃ ¥r denne suspendering slutter. (') Diese Obergrenze zugunsten Polens wird vorlÃ ¤ufig ausgesetzt. Sobald diese Aussetzung beendet wird, wird eine entspre ­ chende Mitteilung im Amtsblatt der EuropÃ ¤ischen Gemeinschaften verÃ ¶ffentlicht. (') Ã ¤Ã ¿ Ã ±Ã ½Ã Ã Ã ±Ã Ã ¿ Ã ±Ã Ã Ã  Ã Ã Ã ¹Ã ¿ Ã ÃÃ ­Ã  Ã Ã ·Ã  Ã Ã ¿Ã »Ã Ã ½Ã ¯Ã ±Ã  Ã ­Ã Ã µÃ ¹ ÃÃ Ã ¿Ã Ã Ã Ã ¹Ã ½Ã Ã  Ã ±Ã ½Ã ±Ã Ã Ã ±Ã »Ã µÃ ¯. Ã Ã Ã ±Ã ½ Ã · Ã µÃ ½ Ã »Ã Ã ³Ã  Ã ±Ã ½Ã ±Ã Ã Ã ¿Ã »Ã ® ÃÃ µÃ Ã ±Ã Ã Ã ¸Ã µÃ ¯, Ã ¸Ã ± Ã ´Ã ·Ã ¼Ã ¿Ã Ã ¹Ã µÃ Ã ¸Ã µÃ ¯ Ã Ã Ã µÃ Ã ¹Ã ºÃ ® Ã ±Ã ½Ã ±Ã ºÃ ¿Ã ¯Ã ½Ã Ã Ã · Ã Ã Ã ·Ã ½ Ã ÃÃ ¯Ã Ã ·Ã ¼Ã · Ã Ã Ã ·Ã ¼Ã µÃ Ã ¯Ã ´Ã ± Ã Ã Ã ½ Ã Ã Ã Ã ÃÃ ±Ã Ã ºÃ Ã ½ Ã Ã ¿Ã ¹Ã ½Ã ¿Ã Ã ®Ã Ã Ã ½. (') This ceiling for Poland is temporally suspended. Notice of its re-entry into effect will be published in the Official Journal of the European Communities. (') Ce plafond en faveur de la Pologne est provisoirement suspendu. Une information sera publiÃ ©e au Journal officiel des CommunautÃ ©s europÃ ©ennes lorsque cette suspension prendra fin . (') Questo massimale a favore della Polonia e temporaneamente sospeso. AllorchÃ © tale sospensione cesserÃ ne verrÃ data informazione nella Gazzetta ufficiale delle ComunitÃ europee. (') Het plafond ten gunste van Polen is voorlopig geschorst. Intrekking van deze schorsing zal in het Publikatieblad van de Europese Gemeenschappen worden bekendgemaakt. (') Esse limite mÃ ¡ximo a favor da PolÃ ³nia Ã © suspenso provisoriamente . Publicar-se-Ã ¡ uma informaÃ §Ã £o no Jornal Oficial das Comunidades Europeias logo que esta suspensÃ £o cesse . 29 . 2. 92 Official Journal of the European Communities No L 56/27 ( 1 ) (2) (3) (4) (5) 09.5047 8704 22 91 PL 10 584 000 21.0225 8704 22 99 CS 10 584 000 8704 23 91 8704 23 99 21.0227 9003 H 5 071 500 PL 5 292 000 21.0229 9105 H 5 959 300 PL 6 218 400 21.0231 9401 20 00 H 16 883 150 9401 30 10 PL 17 617 200 9401 30 90 CS 17 617 200 9401 40 00 9401 50 00 9401 61 00 9401 69 00 9401 71 00 9401 79 00 9401 80 00 9401 90 90 21.0233 9403 10 10 PL 82 951 200 9403 10 51 CS 82 951 200 9403 10 59 9403 10 91 9403 10 93 9403 10 99 9403 20 91 9403 20 99 9403 30 11 9403 30 19 9403 30 9l 9403 30 99 9403 40 00 9403 50 00 9403 60 10 9403 60 30 9403 60 90 9403 70 90 9403 90 10 9403 90 30 9403 90 90 21.0235 9405 30 00 PL 5 040 000 9505 21.0237 9405 91 19 H 1 207 500 PL 1 260 000 CS 1 260 000 09.5049 9503 H 12 678 750 (d) PL 13 230 000 21.0239 9603 29 10 H 2 415 000 9603 29 30 PL 2 520 000 9603 29 90 9603 30 10 9603 30 90 9603 40 10 9603 90 91 (d) No L 56/28 Official Journal of the European Communities 29. 2. 92 ANEXO II Lista de productos agrÃ ­colas sujetos a contingentes arancelarios con reducciÃ ³n o exenciÃ ³n de derechos (') BILAG II Liste over landbrugsprodukter undergivet importlotter eller toldkontingenter med nedsat told eller toldfrihed (') ANHANG II Liste der landwirtschaftlichen Waren, fÃ ¼r die Zollkontingente mit ermÃ ¤Ã igtem Zollsatz oder Zollfreiheit geltenY1 ) Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II Ã Ã ±Ã Ã ¬Ã Ã Ã ±Ã Ã · Ã ±Ã ³Ã Ã ¿Ã Ã ¹Ã ºÃ Ã ½ ÃÃ Ã ¿Ã Ã Ã ½Ã Ã Ã ½ ÃÃ ¿Ã Ã ÃÃ Ã ºÃ µÃ ¹Ã ½Ã Ã ±Ã ¹ Ã Ã µ Ã ´Ã ±Ã Ã ¼Ã ¿Ã »Ã ¿Ã ³Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã ¿Ã Ã Ã Ã Ã µÃ ¹Ã  Ã ¼Ã µ Ã ¼Ã µÃ ¹Ã Ã ¼Ã ­Ã ½Ã ¿ Ã ® Ã ¼Ã ·Ã ´Ã µÃ ½Ã ¹Ã ºÃ  Ã ´Ã ±Ã Ã ¼Ã  (') ANNEX II List of agricultural products subject to tariff quotas for reduced or zero duty (') ANNEXE II Liste des produits agricoles soumis a des contingents tarifaires Ã droit rÃ ©duit ou nul (') ALLEGATO II Elenco dei prodotti agricoli sottoposti a contingenti tariffari a dazio ridotto o nullo (') BIJLAGE II Lijst van de landbouwprodukten waarvoor contingenten met verminderde rechten of met nulrecht gelden (') ANEXO II Lista dos produtos agrÃ ­colas sujeitos a contingentes pautais com direito reduzido ou zero (') (') La designaciÃ ³n de las mercancias indicadas en este Anexo es la recogida en la nomenclatura combinada (DO n0 L 259 de 16 . 9. 1991 ). No obstante , puesto que existen mercancÃ ­as que tienen un cÃ ³digo Taric, en breve se publicarÃ ¡ en el Diario Oficial de las Comunidades Europeas una versiÃ ³n completa de este Anexo. (') Betegnelsen for de varer, der er omfattet af dette bilag, er den, der er anvendt i Den Kombinerede Nomenklatur (EFT nr. L 259 af 16. 9 . 1991 ). Da visse varer imidlertid har en Taric-kode, vil en fuldstÃ ¦ndig udgave af dette bilag blive offentliggjort i De EuropÃ ¦iske FÃ ¦llesskabers Tidende i nÃ ¦rmeste fremtid. (') Die Bezeichnung der unter diesen Anhang fallenden Waren entspricht derjenigen in der Kombinierten Nomenklatur (ABl. Nr. L 259 vom 16. 9 . 1991 ). Da einige Waren einen Taric-Code haben, wird eine vollstÃ ¤ndige Fassung des Anhangs unverzÃ ¼glich im Amtsblatt der EuropÃ ¤ischen Gemeinschaften verÃ ¶ffentlicht. (') H ÃÃ µÃ Ã ¹Ã ³Ã Ã ±Ã Ã ® Ã Ã Ã ½ Ã µÃ ¼ÃÃ ¿Ã Ã µÃ Ã ¼Ã ¬Ã Ã Ã ½ ÃÃ ¿Ã Ã ºÃ ±Ã »Ã ÃÃ Ã ¿Ã ½Ã Ã ±Ã ¹ Ã ±ÃÃ  Ã Ã ¿ ÃÃ ±Ã Ã Ã ½ ÃÃ ±Ã Ã ¬Ã Ã Ã ·Ã ¼Ã ± Ã µÃ ¯Ã ½Ã ±Ã ¹ Ã · ÃÃ µÃ Ã ¹Ã ³Ã Ã ±Ã Ã ® Ã Ã ·Ã  Ã £Ã Ã ½Ã ´Ã Ã ±Ã Ã ¼Ã ­Ã ½Ã ·Ã  Ã Ã ½Ã ¿Ã ¼Ã ±Ã Ã ¿Ã »Ã ¿Ã ³Ã ¯Ã ±Ã  (EE Ã ±Ã Ã ¹Ã ¸. L 259 Ã Ã ·Ã  16. 9. 1991 ). Ã ©Ã Ã Ã Ã Ã ¿, Ã µÃÃ µÃ ¹Ã ´Ã ® Ã ¿Ã Ã ¹Ã Ã ¼Ã ­Ã ½Ã ± Ã µÃ ¼ÃÃ ¿Ã Ã µÃ Ã ¼Ã ±Ã Ã ± Ã ­Ã Ã ¿Ã Ã ½ Ã ºÃ Ã ´Ã ¹Ã ºÃ  Tarie, Ã Ã ¿ ÃÃ »Ã ®Ã Ã µÃ  Ã ºÃ µÃ ¯Ã ¼Ã µÃ ½Ã ¿ Ã Ã ¿Ã ÃÃ ±Ã Ã Ã ½Ã Ã ¿Ã  ÃÃ ±Ã Ã ±Ã Ã Ã ®Ã ¼Ã ±Ã Ã ¿Ã  Ã ¸Ã ± Ã ´Ã ·Ã ¼Ã ¿Ã Ã ¹Ã µÃ Ã ¸Ã µÃ ¯ Ã Ã Ã ·Ã ½ Ã ÃÃ ¯Ã Ã ·Ã ¼Ã · Ã Ã Ã ·Ã ¼Ã µÃ Ã ¯Ã ´Ã ± Ã Ã Ã ½ Ã Ã Ã Ã ÃÃ ±Ã Ã ºÃ Ã ½ Ã Ã ¿Ã ¹Ã ½Ã ¿Ã Ã ®Ã Ã Ã ½ Ã ±Ã ¼Ã µÃ »Ã »Ã ·Ã Ã ¯. (') The wording for the description of the products covered by this Annex is that of the combined nomenclature (OJ No L 259, 16. 9. 1991 ). However, since certain products have a Taric code, a complete version of this Annex will be published very shortly in the Official Journal of the European Communities. (') La dÃ ©signation des marchandises couvertes par cette annexe est celle figurant dans la nomenclature combinÃ ©e (JO n ° L 259 du 16. 9. 1991 ). Toutefois, certaines marchandises ayant un code Tarie, une version complÃ ¨te de cette annexe sera publiÃ ©e incessamment au Journal officiel des CommunautÃ ©s europÃ ©ennes. (') La designazione delle merci contemplate dal presente allegato Ã ¨ quella riportata nella nomenclatura combinata (GU n. L 259 del 16. 9 . 1991 ). Tuttavia, poichÃ © alcune merci sono contraddistinte da un codice Taric, una versione completa di questo allegato sarÃ pubblicata quanto prima nella Gazzetta ufficiale delle ComunitÃ europee (') De omschrijving van de goederen vallende onder deze bijlage is die welke in de gecombineerde nomenclatuur staat (PB nr. L 259 van 16 . 9. 1991 ). Aangezien evenwel bepaalde goederen een Taric-code hebben, zal zo spoedig mogelijk een volledige versie van deze bijlage in het Publikatieblad van de Europese Gemeenschappen worden bekendgemaakt. (') A designaÃ §Ã £o das mercadorias abrangidas pelo presente anexo Ã © a que consta da Nomenclatura Combinada (JO n? L 259 de 16. 9 . 1991 ). Todavia, como certas mercadorias tÃ ªm cÃ ³digo Taric, publicar-se-Ã ¡ sem demora uma versÃ £o completa deste anexo no Jornal Oficial das Comunidades Europeias 29 . 2. 92 Official Journal of the European Communities No L 56/29 NÃ ¹mero de orden LÃ ¸benummer Laufende Nummer Ã Ã Ã ¾Ã Ã ½ Ã ±Ã Ã ¹Ã ¸Ã ¼Ã Ã  Order No NumÃ ©ro d'ordre Numero d'ordine Volgnummer NÃ ºmero de ordem CÃ ³digo NC KN-kode KN-Code Ã Ã Ã ´Ã ¹Ã ºÃ Ã  Ã £Ã  CÃ  code Code NC Codice NC GN-code CÃ ³digo NC Origen (') Oprindelse (') Ursprung (') Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã µÃ  Ã §Ã Ã Ã µÃ  (') Origin (') Origine (') Origine (') Oorsprong (') Origem (') Volumen del contingente (toneladas) KontingentmÃ ¦ngde (tons) Kontingentsmenge (Tonnen) Ã Ã Ã ¿Ã  Ã Ã ·Ã  ÃÃ ¿Ã Ã Ã Ã Ã Ã Ã ·Ã  (Ã Ã Ã ½Ã ¿Ã ¹) Quota volume (tonnes) Volume du contingent (tonnes) Volume del contingente (tonnellate) Omvang van het contingent (in ton) Volume do contingente (tonelada) Derecho aplicable Toldsats Anzuwendender Zollsatz Ã Ã Ã ¿Ã  Ã Ã ·Ã  Ã ¿Ã Ã ¿Ã Ã ®Ã  Duty to be applied Droit applicable Dazio applicabile Toe te passen recht Direito aplicÃ ¡vel ( 1 ) ¢ (2) (3) (4) (5) 09.5101 0701 10 00 PL 242 5,6 09.5103 0701 90 90 PL 2 417 14,4 09.5105 0703 10 H 35 583 9,6 09.5107 0703 10 11 PL 785 9,6 09.5109 0703 10 19 PL 89 167 9,6 09.5111 0703 10 90 PL 917 9,6 09.5113 0703 20 00 PL 375 9,6 09.5115 0703 90 00 PL 117 10,4 09.5117 0704 10 10 PL 458 13,6 0704 10 90 9,6 0704 20 00 12 0704 90 10 12 0704 90 90 12 09.5119 0705 11 10 PL 83 10,4 0705 1 1 90 0705 19 00 0705 21 00 09.5121 0706 10 00*11 PL 458 13,6 *12 *13 09.5123 0706 90 11 PL 458 10,4 0706 90 19 13,6 09.5125 0706 90 90 PL 150 13,6 09.5127 0707 00 11 H 83 12,8 PL 917 12,8 09.5129 0708 10 10 ' 250 8 0708 20 10 10,4 0708 20 90 13,6 0708 90 00 13,6 09.5131 0708 20 90 PL 292 13,6 M1N 3 Ã cu (') H »- Hungria, Ungarn, Ungarn, Ã Ã Ã ³Ã ³Ã ±Ã Ã ¯Ã ±, Hungary, Hongrie, Ungheria, Hongarije, Hungria. PL = Polonia, Polen, Polen, Ã Ã ¿Ã »Ã Ã ½Ã ¯Ã ±, Poland, Pologne, Polonia, Polen, PolÃ ²nia. CS - RFCS, Tjekkoslovakiet, CSFR, TÃ £OÃ , CSFR, RFTS, RFCS, TSFR, RFCE. No L 56/30 Official Journal of the European Communities 29 . 2 . 92 ( 1 ) (2) (3) (4) (5) 09.5133 0709 51 10 H 833 12,8 09.5135 0709 51 50 PL 225 5,6 09.5137 0709 5200 H 83 6,4 09.5139 0709 60 10 H 8 333 7,2 PL 100 7,2 09.5141 0710 21 00 H 7 333 14,4 PL 1 333 14,4 09.5143 0710 2200 H 1 333 14,4 PL 7 917 14,4 09.5145 0710 29 00 H 917 14,4 PL 1 083 14,4 09.5147 0710 30 00 PL 1 083 14,4 09.5149 0710 80 90 H 9 167 14,4 PL 20 083 14,4 09.5151 0710 90 00 H 1 250 14,4 PL 1 125 14,4 09.5153 0712 10 00 PL 108 12,8 09.5155 0712 90 50 PL 1167 12,8 09.5157 0808 10 10 H 13 750 7,2 09.5159 0808 1091 H 2 750 11,2 MIN 2,4 Ecu/ 100 kg/net 0808 10 93 6,4 MIN 2,3 Ecu/100 kg/net 0808 10 99 PL 917 4,8 MIN 1,4 Ecu/100 kg/net 09.5161 0809 10 00 H 917 20 09.5163 0809 40 11 H 3 667 12 MIN 3 Ecu/100 kg/net 0809 40 19 PL 458 6,4 MIN 3 Ecu/100 kg/net 09.5165 0811 10 11 PL 708 20,8 + AGR 0811 10 19 09.5167 0811 20 59 PL 8 750 12 0811 20 90 14,4 0811 90 50 12 0811 90 70 3,2 0811 90 90 14,4 09.5169 0813 20 00 H 917 9,6 0813 50 19 PL 917 9,6 0813 50 91 8 0813 50 99 9,6 0813 30 00 6,4 0813 40 30 6,4 0813 50 11 6,4 0813 50 30 6,4 0813 10 00 5,6 0813 40 10 5,6 0813 40 80 4,8 09.5171 1210 CS 3 750 7,2 09.5173 151211 91 H 1167 8 09.5175 2001 10 00 H 12 333 17,6 PL 1 167 17,6 09.5177 2002 90 30 H 3 292 14,4 09.5179 2002 90 90 H 917 14,4 29 . 2. 92 Official Journal of the European Communities No L 56/31 ( 1 ) (2) (3) (4) (5) 09.5181 2005 30 00 H 1 667 16 09.5183 2005 40 00 PL 225 19,2 09.5185 2005 59 00 PL 917 19,2 09.5187 2005 90 90*19 H 1 000 17,6 *70 09.5189 2007 99 31 * 10 H 1 667 24 + AGR 2007 99 33 PL 917 24 + AGR 2007 99 35 24 + AGR 09.5191 2008 80 50 PL 233 16 + 2 AD S/Z 09.5193 2008 80 70 PL 2 250 19,2 + 2 AD S/Z 09.5195 2008 80 99 PL 125 18,4 09.5197 2008 99 45*10 H 1 167 18,4 + 2 AD S/Z 09.5199 2008 99 48*21 H 833 16 + 2 AD S/Z *91 09.5201 2008 99 99*21 H 3 208 18,4 *81 09.5203 2009 70 1 9 H 3 667 33,6 PL 5 000 33,6 09.5205 2009 80 1 1 H 833 33,6 + AGR 2009 80 19 33,6 2009 80 32 16,8 + AGR 2009 80 34 33,6 + AGR 2009 80 39 33,6 2009 80 50 19,2 + AGR 2009 80 61 19,2 + AGR 2009 80 63 19,2 2009 80 69 20 2009 80 80 16,8 2009 80 83 16,8 + AGR 2009 80 85 16,8 + AGR 2009 80 93 16,8 2009 80 95 17,6 2009 80 99 17,6 09.5207 2401 10 10 H 1 917 18,5 MIN 22 Ecu/100 kg/net 2401 10 20 18,5 MIN 22 Ecu/ 100 kg/net 2401 10 30 18,5 MIN 22 Ecu/ 100 kg/net 2401 10 41 18,5 MIN 22 Ecu/ 100 kg/net 2401 10 49 18,5 MIN 22 Ecu/100 kg/net 2401 10 50 11,5 MIN 22 Ecu/ 1 00 kg/net 2401 10 60 11,5 MIN 22 Ecu/100 kg/net 2401 10 70 11,5 MIN 22 Ecu/100 kg/net 2401 10 80 11,5 MIN 22 Ecu/100 kg/net 2401 10 90 11,5 MIN 22 Ecu/100 kg/net 2401 20 10 18,5 MIN 22 Ecu/100 kg/net 2401 20 20 18,5 MIN 22 Ecu/100 kg/net 2401 20 30 18,5 MIN 22 Ecu/ 100 kg/net No L 56/32 Official Journal of the European Communities 29. 2. 92 ( 1 ) (2) (3) (4) (5) 2401 20 41 18,5 MIN 22 Ecu/100 kg/net 2401 20 49 18,5 MIN 22 Ecu/ 100 kg/net 2401 20 50 11,5 MIN 22 Ecu/100 kg/net 2401 20 60 11,5 MIN 22 Ecu/100 kg/net 2401 20 70 11,5 MIN 22 Ecu/100 kg/net 2401 20 80 11,5 MIN 22 Ecu/100 kg/net 2401 20 90 11,5 MIN 22 Ecu/100 kg/net 09.5209 0710 40 H 4 125 0 + MOBR 0711 90 0 + MOBR 0711 90 30 0 + MOBR 09.5211 1519 12 00 H 250 0 1519 20 00 3,3 09.5213 1704 10 11 H 2 067 0 + MOBR MAX 23 1704 10 19 1704 10 91 0 + MOBR MAX 18 1704 10 99 1704 90 10 9 1704 90 30 2 + MOBR MAX 27 + AD S/Z 1704 90 51 *11 3 + MOBR 1704 90 51 * 19 1704 90 51 *90 1704 90 55 3 + MOB MAX 27 + AD S/Z 1704 90 61 3 + MOBR 1704 90 65 MAX 27 + AD S/Z 1704 90 71 1704 90 75 1704 90 81 1704 90 99*10 3 + MOBR 1704 90 99*90 3 + MOB 09.5215 1803 H 458 8,8 09.5217 1804 00 00 H 750 6,4 09.5219 1805 00 00 H 21 7,2 09.5221 1806 10 10*11 H 1 033 0 1806 10 10*19 8 1806 10 10*91 0 + MOBR 1806 10 10*99 5 + MOBR 1806 10 30*10 0 + MOBR 1806 10 30*90 5 + MOBR 1806 10 90*10 0 + MOBR 1806 10 90*90 5 + MOBR 1806 20 10 4,5 + MOBR MAX 27 + AD S/Z 1806 20 30 4,5 + MOBR MAX 27 + AD S/Z 1806 20 50 4,5 + MOBR MAX 27 + AD S/Z 1806 20 70 12,7 + MOBR 1806 20 80*10 4,5 + MOBR 1806 20 95*10 MAX 27 + AD S/Z 1806 20 80*90 4,5 + MOB 1806 20 95*90 MAX 27 + AD S/Z 1806 31 4,5 + MAX 27 + AD S/Z 1806 32 4,5 + MOBR 1806 90 MAX 27 + AD S/Z No L 56/3329 . 2. 92 Official Journal of the European Communities ( 1 ) (2) (3) (4) (5) 1806 90 11 1806 90 19 1806 90 31 1806 90 39 1806 90 50 1806 90 60*10 6 + MOBR *90 MAX 27 + AD S/Z 1806 90 70 1806 90 90 *11 1806 90 90*91 1806 90 90*19 6 + MOB 1806 90 90 *99 MAX 27 AD S/Z 09.5223 1901 10 00 H 9 0 + MOBR 09.5525 1901 20 H 508 0 + MOBR 09.5227 1901 90 11 H 975 4 + MOBR 1901 90 19 1901 90 90*12 H 975 0 1901 90 90*14 1901 90 90*16 1901 90 90*18 1901 90 90*21 H 975 0 + MOBR 1901 90 90 *23 1901 90 90 *27 1901 90 90*29 1901 90 90 *51 1901 90 90 *53 1901 90 90*57 1901 90 90 *59 1901 90 90 *93 1901 90 90*95 1901 90 90*97 190190 90*99 190211 H 217 6 + MOBR 190219 1902 20 10 7,5 + MOBR 1902 29 30 1902 20 91 1902 20 99 1902 30 5 + MOBR 1902 40 10 6 + MOBR 1902 40 90 5 + MOBR 09.5229 1903 00 00*10 H 24 5 + MOBR 1903 00 00*90 0 + MOBR 09.5231 1904 10 H 79 0 + MOBR 1904 90 10 0 + MOBR 1904 90 90 0 + MOBR 09.5233 1905 10 H 708 0 + MOBR MAX 24 + AD S/Z 1905 20 0 + MOBR 1905 30 6,5 + MOBR MAX 35 + AD S/Z 1905 30 1 1 1905 30 19 1905 30 30 1905 30 51 1905 30 59 1905 30 99 1905 30 91 6,5 + MOBR MAX 30 + AD F/M 1905 40 2 + MOBR 1905 90 10 0 + MOBR MAX 20 + AD F/M 1905 90 20 0 + MOBR 1905 90 30 No L 56/34 Official Journal of the European Communities 29 . 2. 92 ( 1 ) (2) (3) (4) (5) 1905 90 40 6,5 + MOBR MAX 30 + AD F/M 1905 90 45 1905 90 55 1905 90 60 6,5 + MOBR MAX 30 + AD F/M 1905 90 90 6,5 + MOBR MAX 30 + AD F/M 09.5235 2001 90 30 H 7 250 0 + MOBR 2004 90 10 2005 80 09.5237 2101 10 99 H 9 6,5 + MOBR 210120 10*10 0 2101 20 10 *90 4,4 2101 20 90 6,5 + MOBR 09.5239 2101 30 11 H 408 12,9 2101 30 19 0 + MOBR 2101 30 91 15,3 2101 30 99 0 + MOBR 09.5241 2103 1000*10 H 1 642 8,2 2103 10 00*90 4,4 2103 20 00*10 6 2103 20 00*90 11,5 2103 30 90 6,5 2103 90 90*11 5,9 2103 90 90*19 9 2103 90 90*91 9 2103 90 90*99 5 09.5243 2104 10 00*10 H 467 9 210410 00*90 9 2104 20 00 12,8 09.5245 2105 H 38 6 + MOBR MAX 27 + AD S/Z 09.5247 2106 10 10 H 108 14,1 2106 10 90 6,5 + MOBR 09.5249 2106 90 10 H 708 6,5 + MOBR MAX 30 Ecu/100 kg/net 2106 90 91 *10 14,8 2106 90 91 *90 6,5 + MOBR 2106 90 99*12 6,5 + MOBR 2106 90 99*22 2106 90 99*34 2106 90 99*92 . 2106 90 99*14 6,5 + MOBR 2106 90 99 *24 2106 90 99*32 2106 90 99 *94 09.5251 2202 10 00 H 1150 3 2202 90 10*10 4,4 2202 90 91 4 + MOBR 2202 90 95 2202 90 99 09.5253 2203 H 925 10 09.5255 2205 10 10 H 267 13,6 Ecu/hi 2205 10 90 1,1 Ecu/ % vol/hl + 8 Ecu/hi 2205 90 10 11,2 Ecu/hi 2205 90 90 1,1 Ecu/ % vol/hl